Citation Nr: 0033025
Decision Date: 12/19/00	Archive Date: 02/02/01

DOCKET NO. 99-15 232               DATE DEC 19, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for a low back disorder.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

G. Strommen, Counsel

REMAND

The veteran served on active duty from December 1966 to December
1968 and from September 1971 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) from
a rating decision rendered in May 1999, in which the New Orleans,
Louisiana, Regional Office (RO) of the Department of Veterans
Affairs (VA) denied the veteran's claim of entitlement to service
connection for a low back disorder. The veteran subsequently
perfected an appeal of that decision.

While the veteran's claim was pending, 38 U.S.C.A. 5107 was
amended, effective for all pending claims, to eliminate the
requirement that the veteran submit a well- grounded claim in order
to trigger VA's duty to assist. Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475 (VCAA), 4, 114 Stat. 2096, ____ (Nov. 9,
2000) (to be codified as amended at 38 U.S.C. 5107). In addition,
the duty to assist itself was amplified and more specifically
defined by statute. See VCAA, 3(a) (to be codified as amended at 38
U.S.C. 5102, 5103, 5103A). Moreover, VA has a duty to assist unless
there is no reasonable possibility that such assistance will aid in
substantiating the claim. Id.

The revised statutory duty to assist requires VA to make all
reasonable efforts to assist a claimant in obtaining evidence
necessary to substantiate the claimant's claim for benefits. See
VCAA, 3(a) (to be codified as amended at 38 U.S.C. 5103A). This
assistance specifically includes obtaining all relevant records,
private or public, adequately identified by the claimant with
proper authorization for their receipt; obtaining any relevant
evidence in federal custody; and obtaining a medical examination or
opinion where indicated. Id.

The new statutory duty also requires VA to satisfy several notice
requirements. Specifically, these notification duties include
notifying the claimant if his or her application for benefits is
incomplete, notifying the claimant of what evidence is necessary to
substantiate the claim and indicating whether the VA will attempt
to

- 2 -

obtain this evidence or if the claimant should obtain it, and,
finally, if VA is unable to obtain this evidence, informing the
claimant that the evidence could not be obtained, providing a brief
explanation of the efforts made to obtain the evidence, and
describing further action to be taken with respect to the claim.
See VCAA, 3(a) (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A).

In the present case, the record reveals that the only VA
examination of the veteran was in May 1994, over six years ago.
Accordingly, under the current statute, a more recent examination
of the veteran's low back is required. Additionally, the RO should
be sure to notify the veteran of any evidence necessary to
substantiate his claim, as well as notify him of the consequences
of failing to report for the examination. 38 C.F.R. 3.655 (2000).

While the Board regrets the delay involved in remanding this case,
under the circumstances discussed above, the case is simply not
ready for appellate review. To ensure due process, and to ensure
that the VA has met its duty to assist the veteran in developing
the facts pertinent to his appeal, the case is REMANDED to the RO
for the following development:

1. The RO should accord the veteran an examination of his low back.
The veteran's claimsfolder is to be made available to the examiner
for review prior to this examination. The RO should notify the
veteran of the consequences of failing to report for the
examination. The examiner should be specifically requested to
provide opinions as to whether the veteran has a current low back
disability, and if so, what the approximate date of onset of the
current low back disability and whether the current low back
disability is etiologically related to the veteran's active service
and/or the result of trauma. All findings, and the reasons and
bases therefor, should be set forth in a clear, logical and legible
manner on the examination report.

3 -

2. After the development requested above has been completed to the
extent possible, the RO should again review the record and consider
all the additional evidence. If any benefit sought, for which an
appeal has been perfected, remains denied, the veteran and his
representative should be furnished a supplemental statement of the
case, and given the opportunity to respond thereto with additional
argument and/or evidence.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action until notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JEFF MARTIN
Veterans Law Judge 
Board of Veterans' Appeals

4 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 -



